DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In virtue of the application filed on 04/09/2021 wherein claims 1-20 are pending in the present application, claims 1, 6, 19 being independent. 
Double Patenting

The Applicant filed a terminal disclaimer on 04/09/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 10,694,495  which has been reviewed and is accepted.  The terminal disclaimer has been recorded. Accordingly the previously held rejection with respect to nonstatutory double patenting rejection is overcome. 
Response to Arguments
Applicant's arguments filed 04/09/2021 have been fully considered but they are not persuasive. The Examiner respectfully, but expressly, disagrees with all Applicant assertions in the response of 04/09/2021 and maintains the rejections below. Firstly, the Applicant asserts that “the Rejection of Claim 1 and the Other Claims Should Be Withdrawn Because D1 Does not Show the Base Station Features for which it is cited,” and the Applicant present various arguments as to why the cited features are not applicable to a base station. The Examiner respectfully disagrees, the Applicant has clearly failed to appreciate the scope and context of the teaching of d1 and has instead looked at isolated parts of the disclosure without consideration of that teaching in the context of the invention or teaching as a whole. The Examiner expressly disagrees that teaching applied to a UE are not applicable to a base station, there is nothing inherent to base station that would preclude application of techniques disclosed as . 
Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US-20180109958 to Zhang et al (hereinafter d1) in view of United States Patent Application Publication US-20190349883 to Fujishiro et al (hereinafter d2) in view of United States Patent Application Publication US-20100217837to Ansari et al (hereinafter d3).
para. 0142-0147)
as to the limitation “the method comprising: operating the first base station to determine if a paging signal was transmitted to a first UE device as part of an unsuccessful paging operation performed in response to a first paging request received from a network node;” d1 discloses the base station determining the instance of the signal was not transmitted during the first frame of the unlicensed radio frequency spectrum band due to unavailability of the unlicensed radio frequency spectrum band (see d1 para. 00143-00144, 00147-0148; 00149-00150; see also d1 para. 0017-0019, 0046) in the context of a paging operation which imply a first paging request (see d1 para 0010-0012, 0139-0142);
D1 does not appear to explicitly disclose “operating the first base station to communicate a paging response to the network node in response to said first paging request indicating that the paging operation was unsuccessful”, attention is directed to d2 which, in the similar field of endeavor of  data communication discloses determining paging failure (see d2 Fig. 11 step S2009, para. 0152) and in response to determination informing the network node that the paging was unsuccessful (see d2 Fig. 11 step S2011; para. 0154-0155) which in connection with the determination of paging failure based on a paging signal not being transmitted of d1 meets the limitations of the claim.

Regarding claim 2, as to the limitation “the method of claim 1, wherein the paging response further indicates a reason why said paging operation was unsuccessful” d1 in view of d2 discloses transmitting a failure notification (RAN Paging Failure) which includes a Cause for the failure (see d2 para. 0005,  0154). 

Regarding claim 4, as to the limitation “the method of claim 3, wherein said first base station uses unlicensed spectrum” d1 in view of d2 discloses using unlicensed spectrum (see d1 para. 0008).
Regarding claim 5, as to the limitation “the method of claim 2, wherein the indicated reason in the paging response message that the paging operation was unsuccessful indicates that the paging operation failed due to a failure by the first base station to transmit the paging signal” d1 in view of d2 discloses transmitting a failure notification (RAN Paging Failure) which includes a Cause for the failure (see d2 para. 0005,  0154) which encompasses reasons for failure (see d2 para. 0154) which when considered as a whole with d1 encompasses the cause of failure  including failure to transmit by the base station (see d1 para. 0046, 0008, 0017-0018).
Regarding claim 6, as to the limitation “the method of claim 1, wherein operating the first base station to communicate a paging response to the network node in response to said first paging request indicating that the paging operation was unsuccessful includes operating the first base station to transmit a paging response to the network node that includes a failure cause code indicating that the reason the paging operation failed was due to a failure by the 
Regarding claim 7, as to the limitation “the method of claim 1, further comprising: operating the first base station to attempt to transit a paging signal to the first UE” d1 in view of d2 disclose attempting to transmit a paging signal (see d1 para. 0008-0011).
Regarding claim 8, as to the limitation “the method of claim 3, wherein operating the first base station to communicate the paging response to the network node in response to said first paging request indicating that the paging operation was unsuccessful includes operating the first base station to transmit a paging response to the network node that includes a failure cause code indicating that the reason the paging operation failed was due to a failure to receive a reply from the first UE device” d1 in view of d2 discloses transmitting a failure notification (RAN Paging Failure) which includes a Cause for the failure (i.e. cause code) (see d2 para. 0005,  0154) which encompasses reasons for failure (see d2 para. 0154) which when considered as a whole with d1 encompasses the cause of failure  including UE failed in paging (i.e. failure to receive a reply from the first UE device) (see d2 para. 0152,Fig. 11). 
Regarding claim 9, as to the limitation “the method of claim 3, wherein the first base station uses unlicensed spectrum” d1 in view of d2 discloses using unlicensed spectrum (see d1 para. 0008).
0142-0147)
as to the limitation “determine if a paging signal was transmitted to a first UE device as part of an unsuccessful paging operation performed in response to a first paging request received from a network node” d1 discloses the base station determining the instance of the signal was not transmitted during the first frame of the unlicensed radio frequency spectrum band due to unavailability of the unlicensed radio frequency spectrum band (see d1 para. 00147-0148; see also d1 para. 0017-0019, 0046, 0149-0150) in the context of a paging operation (see d1 para 0010-0012);
D1 does not appear to explicitly disclose “and communicate a paging response to the network node in response to said first paging request indicating that the paging operation was unsuccessful”, attention is directed to d2 which, in the similar field of endeavor of  data communication discloses determining paging failure (see d2 Fig. 11 step S2009, para. 0152) and in response to determination informing the network node that the paging was unsuccessful (see d2 Fig. 11 step S2011; para. 0154-0155) which in connection with the determination of paging failure based on a paging signal not being transmitted of d1 meets the limitations of the claim.

Regarding claim 11, as to the limitation “The base station of claim 10, wherein the paging response further indicates a reason why said paging operation was unsuccessful” d1 in view of d2 discloses transmitting a failure notification (RAN Paging Failure) which includes a Cause for the failure (see d2 para. 0005,  0154). 

Regarding claim 13, as to the limitation “The base station of claim 12, wherein said base station uses unlicensed spectrum” d1 in view of d2 discloses using unlicensed spectrum (see d1 para. 0008).
Regarding claim 14, as to the limitation “The base station of claim 10, wherein the indicated reason in the paging response message that the paging operation was unsuccessful indicates that the paging operation failed due to a failure by the first base station to transmit the paging signal” d1 in view of d2 discloses transmitting a failure notification (RAN Paging Failure) which includes a Cause for the failure (see d2 para. 0005,  0154) which encompasses reasons for failure (see d2 para. 0154) which when considered as a whole with d1 encompasses the cause of failure  including failure to transmit by the base station (see d1 para. 0046, 0008, 0017-0018).
Regarding claim 15, as to the limitation “The base station of claim 11, wherein the processor is further configured to control the base station to: communicate a paging response to the network node in response to said first paging request indicating that the paging operation was unsuccessful includes operating the first base station to transmit a paging 
Regarding claim 16, as to the limitation “The base station of claim 11, wherein the processor is further configured to control the base station to: attempt to transit a paging signal to the first UE” d1 in view of d2 disclose attempting to transmit a paging signal (see d1 para. 0008-0011).
Regarding claim 17, as to the limitation “The base station of claim 11, wherein the processor is further configured to control the base station to: communicate the paging response to the network node in response to said first paging request indicating that the paging operation was unsuccessful includes operating the first base station to transmit a paging response to the network node that includes a failure cause code indicating that the reason the paging operation failed was due to a failure to receive a reply from the first UE device” d1 in view of d2 discloses transmitting a failure notification (RAN Paging Failure) which includes a Cause for the failure (i.e. cause code) (see d2 para. 0005,  0154) which encompasses reasons for failure (see d2 para. 0154) which when considered as a whole with d1 encompasses the cause of failure  including UE failed in paging (i.e. failure to receive a reply from the first UE device) (see d2 para. 0152,Fig. 11). 
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190020617 A1 to Truchan; Catherine et al. discloses during initial attachment of a wireless device, establishing a Data Radio Bearer (DRB) between the base station and the wireless device, updating a context of the wireless device to include information regarding the DRB established between the base station and the wireless device to thereby provide a mapping between the DRB and a cellular network identifier of the wireless device. The method 
US 20060009242 A1 to Ryu; Gi Seon et al. discloses requesting to a base station by the mobile subscriber station to enter an idle-mode, wherein the base station is associated with a paging group comprising a plurality of base stations, and receiving from the base station an idle-mode response command to enter the idle-mode. The method also includes receiving from the base station a paging command comprising an action code associated with performing ranging while the mobile subscriber station is in the idle-mode to verify availability of the mobile subscriber station with respect to the base station, wherein if the ranging is not successfully preformed with the base station during a predetermined period, the base station continues to transmit the paging command until a paging retrial count reaches a predetermined threshold.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN S TAYLOR/             Primary Examiner, Art Unit 2643